Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2, “a steering wheel module includes a steering wheel” has been changed to --a steering wheel module including a steering wheel--.
Claim 11, line 5, “the stowage mode or the deployment mode” has been changed to --a stowage mode or a deployment mode--.

Allowable Subject Matter
Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

a steering wheel module 2 including a steering wheel 52, wherein the steering wheel module 2 is movable to an interior or a stowage space 6 with the steering wheel 52 (Para. [0042] of Translation);
a planetary gear set 9 (Fig. 4-6) including a first rotational element 91, second rotational element 92 and third rotational element 95.
Kreutz does not disclose that the first rotational element is connected to the steering wheel and selectively locked by a first braking element, that the second rotational element is connected to a reaction force motor, and that the third rotational element is selectively locked by a second braking element; and that a sliding unit is configured to slide the steering wheel module into the stowage space using rotational force received from the third rotational element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach steering wheel stowage devices of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/           Supervisory Patent Examiner, Art Unit 3616